Exhibit 23.5 ENGINEER’S CONSENT We consent to incorporation by reference in the Registration Statement on Form S-8 (SEC File No. 333-) filed on October 7, 2010 of Magnum Hunter Resources Corporation of the reference to our report for Magnum Hunter Resources Corporation, which appears in the annual report on Form 10-K of Magnum Hunter Resources Corporation for the year ended December 31, 2009. /s/ W. Todd Brooker W. Todd Brooker, P.E. Vice-President Cawley Gillespie & Associates, Inc Texas Registered Engineering Firm F-693.
